Citation Nr: 0637439	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-39 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1946 to December 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. The veteran had a hearing before the 
Board in September 2006 and the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran alleges that his bilateral sensorineural hearing 
loss necessitates hearing aid usage and affects his daily 
life. 

Initially, the Board finds that the veteran's most recent 
audiological examination may not reflect the current severity 
of his condition. The veteran was last afforded a VA 
audiological examination in September 2002, over four years 
ago, where he was diagnosed with right ear mild to moderately 
severe sensorineural hearing loss and left ear moderate to 
moderately severe sensorineural hearing loss. His bilateral 
speech recognition score at that time was 94% bilaterally, 
but his puretone thresholds were 50 decibels and above from 
1000 Hz to 4000 Hz bilaterally.

Since that time, outpatient treatment records through 2004 
indicate similar audiological results, but it is noteworthy 
that these outpatient treatment record evaluations may not be 
used for rating purposes. Hearing aid evaluations conducted 
as part of VA outpatient treatment, such as the ones found in 
the veteran's VA outpatient treatment records, are not 
necessarily conducted in the same manner as an official VA 
Compensation and Pension examination (unless marked as 
sufficient for rating purposes). Therefore, although the 
veteran has undergone a VA hearing aid evaluation since 
September 2002 (specifically in December 2003), the results 
of that test cannot be used to rate his disability. 

Outpatient treatment records confirm, however, the veteran's 
increased difficulty with language and overall hearing. Where 
the evidence of record may not reflect the current state of 
the veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2006). 

The Board further notes that when rating bilateral hearing 
loss, an alternative numeric designation of hearing 
impairment is available for "exceptional patterns of hearing 
impairment." See 38 C.F.R. § 4.86. Most relevant here, where 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral. Id. 
The September 2002 VA examination results slightly miss the 
requirements under § 4.86(a) for the alternative Table. Table 
VIa, however, may also be used if an examiner certifies that 
use of the speech discrimination test is not appropriate 
because of language difficulties, inconsistent speech 
discrimination scores, etc., or when indicated under § 4.86. 
38 C.F.R. § 4.85(c). Given the results of the September 2002 
audiological examination and subsequent outpatient treatment 
records reflecting difficulty with language, the examiner 
should provide an opinion as to the appropriateness of use of 
the speech discrimination scores. See 38 C.F.R. §§ 4.85(c), 
4.86(a) (2006).

The RO should also take this opportunity to obtain any recent 
treatment from August 2004 to the present. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any medical records and 
hospitalization records for the veteran's 
bilateral sensorineural hearing loss from 
the VA Medical Center in Tampa, Florida 
for the time period August 2004 to the 
present. Any negative responses should be 
documented in the file. 

2. After the above records are obtained, 
to the extent available, schedule the 
veteran for an audiological examination 
for his bilateral sensorineural hearing 
loss. The examiner should ascertain the 
current severity of the condition, 
including any language difficulties. The 
examiner must conduct all necessary tests 
to ascertain the manifestations, if any, 
of the veteran's conditions. 

The examiner should review the claims 
folder and provide a complete rationale 
for any opinion given without resorting to 
speculation, resolving any conflicting 
medical opinions rendered and specifically 
addressing whether the use of the speech 
discrimination test is appropriate as 
dictated under 38 C.F.R. § 4.85(c). 

3. After the above is complete, 
readjudicate the veteran's claim. If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



